COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00281-CV


CALALA, L.L.C. AND DIGITAL                                       APPELLANTS
HEALTH DIALOG, LLC

                                         V.

PARADIGM ASSET SERVICES,                                            APPELLEE
LLC
                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 141-280751-15

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Unopposed Motion to Dismiss Appeal.”

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f). In accordance with the parties’ agreement, costs of the appeal shall be

paid by the party incurring the same, for which let execution issue. See Tex. R.

App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GABRIEL, SUDDERTH, and KERR, JJ.

DELIVERED: September 28, 2017


      1
       See Tex. R. App. P. 47.4.